Brown, P. J.:
This action was brought by a taxpayer to obtain a judgment annulling a resolution passed at the annual meeting of school district Ho. 2 in the -town- of Castleton,.county of Richmond, which fixed the annual salary of the clerk of said district at $200> and to restrain the defendants, the trustees of said district, from paying said salary to said clerk.
The statute applicable to the case is chapter 510, Laws of 1855, the 1st section of which is as follows
*87“ Section 1. The trustees of each of the school ■ districts, two, tliree, five and seven, in the town of Castleton, in the county of Richmond, shall annually, at least three weeks before their annual meetings, or three weeks before a special meeting which may be called for that purpose, in their respective districts, prepare an estimate of the amount which they shall deem necessary to pay the debts of them districts and for the support of common schools therein for the ensuing year, exclusive of the money which they may be entitled to receive from the town superintendent, and including the sum required for building, for the purchase of neces- . sary furniture, apparatus and books and for contingent expenses, , and shall cause notice thereof to be posted for two weeks previous ¡ to said meeting in at least five of the most public places in the I district.
i “ And they shall present such estimate at such meeting, when the inhabitants so assembled shall vote thereon for each item separately, and the same or so much thereof as shall be approved by a' majority Df such inhabitants shall be levied and raised by tax on such district is now prescribed by law for raising school district taxes.” •
iAn itemized estimate was prepared and posted by the. trustees in Compliance with the provisions of the statute, but said estimate confined no item for the clerk’s salary. At the annual meeting, however, the inhabitants of the district there assembled voted in favor if appropriating the sum of $200 for said clerk’s salary for one year, ¡nd a resolution to that effect was voted upon as a separate item.
! The question presented is, whether the inhabitants of the school[istrict assembled at the annual meeting had power to authorize an jxpenditure by the trustees which was not contained in the estimate ¡repared by such trustees and posted, as required by the statute.
School districts are quasi corporations, and the inhabitants thereof possess only such powers as are expressly conferred upon them by kw.
I The inhabitants of the school districts mentioned in the act of 1855 have no power to raise money by taxation, except such as is riven by that statute. As a condition precedent to any action by ¡he inhabitants of the districts at an annual or special meeting, the ¡rustees were required to prepare an itemized estimate of the' amount iff money required., and it was only upon such an estimate that the *88inhabitants could vote. ■ It will be observed that such estimates could be approved by a majority of the inhabitants present at the district meeting. A taxpayer of the district might, therefore, give a tacit approval of the estimate by his absence from the meeting, and the requirement that notice of the estimates should be posted for two weeks prior to the meeting would be of little valué if appropriations for purposes not contained in the estimate could be voted at the meeting by such of the inhabitants as should be present thereat. The purpose of the statute, we think, is to limit the power of the district meeting, and no money could be authorized by the meeting except such as had been, stated in the estimate prepared by the trustees.
The case of Graham v. Powers (unreported), which was decided at Special Term in 1887, has no bearing upon the question now pre-' sented. That was an action by a district clerk for his salary, and the case came before the Court upon a demurrer to the complaint. It did not present any question as to the power of the district meeting to appropriate moneys, nor did the court construe the act of 1855. | The question .then presented and decide.d was wholly one of pleading, and the decision assumed that the provision of the statute in regard to raising money had been complied with.
The argument of the respondents, that it must be presumed that it was intended by the statute that the clerk should receive a compensation for liis services, has no force. The general rule in the United States is directly opposite to that claimed. It is that the rendition of the services of a public officer is deemed to be gratuitous, unless a compensation therefor is fixed by statute. (Throop on Public Officers, § 446, and cases cited in the note.)
Hence no compensation- is recoverable for the 'performance of a public service or of official duties unless it is given by la.w, and there is no implied obligation on the part of a municipal corporation and no relation between such corporation and its officers which compels the. former to make remuneration to the latter. (Haswell v. The Mayor, 81 N. Y. 255.) It is a matter of common knowledge that in many, if not in the majority of the cities and villages of our State, the corporate trustees and members of municipal boards and commissions serve without compensation.
At common law it was an offense for a person chosen to public' office to refuse to serve. ■' (Comyn’s Digest, tit. “ Officer,” B 1.) *89And the English reports contain many cases where persons chosen to fill offices in municipal corporations were compelled by mandamus, to perform, the duties. (See cases cited in note to § 165, Throop on Public Officers.) In this country it is not- uncommon for statutes to subject to a penalty a person chosen to public office who refused to accept it. Provisions of this character are based upon the theory that the rendition of public services is a duty owed by the citizen to the community in which he resides.
.Such.statutory provisions do not,' however, alter the application of the rule that compensation cannot be recovered for public services unless it is given by law.
' In the case before us, although the district meeting fixed a salary to the office of district clerk, and the clerk may have relied upon that as giving compensation for his services, still he was chargeable with notice of the limitation of the statute upon the power of the inhabitants to authorize expenditures by the trustees, and never became legally entitled to receive the salary so fixed.
The adoption of the resolution. by the district meeting was an illegal act; and upon the facts presented at the trial, judgment should have been rendered as prayed for in the complaint.
The judgment rendered must be reversed and anew trial granted, with costs to abide the event.
All concurred, except Cullen, J., not sitting.
Judgment reversed and new trial ordered, costs' to' abide .the event.